 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:15-CR-00164-TLN
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   JOSE ALVAREZ,                                DATE: March 5, 2020
                                                  TIME: 9:30 a.m.
15                                  Defendant.    COURT: Hon. Troy L. Nunley
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status on March 5, 2020.

21         2.     By this stipulation, defendant now moves to continue the status conference

22 until March 26, 2020, at 9:30 a.m., and to exclude time between March 5, 2020, and March

23 26, 2020, under Local Code T4. The parties anticipate presenting a plea agreement to the

24 Court on March 26, 2020.

25         3.     The parties agree and stipulate, and request that the Court find the

26 following:

27                a)      The defendant initial appeared in this case on August 5, 2015. The

28         defendant subsequently absconded and a bench warrant was issued on March 5,


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
 1        2017. The defendant was arrested in the Western District of Washington and later

 2        transferred to the Eastern District of California. On November 11, 2019, the

 3        defendant made his first appearance in the Eastern District of California since the

 4        March 2017 bench warrant was issued.

 5                 b)    At the November 11, 2019 hearing, prior counsel John Manning was

 6        relieved and new counsel Mark Reichel was appointed.

 7                 c)    On February 26, 2020, the parties conferred regarding the status of the

 8        case. Counsel for the defendant indicated that he needs additional time to meet

 9        with the defendant and discuss a proposed plea agreement from the United States.

10                 d)    Therefore, a further continuance and time exclusion is warranted

11        because counsel for defendant desires additional time to consult with his client,

12        review the discovery, discuss potential resolution options, and otherwise prepare for

13        trial.

14                 e)    Counsel for defendant believes that failure to grant the above-

15        requested continuance would deny him the reasonable time necessary for effective

16        preparation, taking into account the exercise of due diligence.

17                 f)    The government does not object to the continuance.

18                 g)    Based on the above-stated findings, the ends of justice served by

19        continuing the case as requested outweigh the interest of the public and the

20        defendant in a trial within the original date prescribed by the Speedy Trial Act.

21                 h)    For the purpose of computing time under the Speedy Trial Act, 18

22        U.S.C. § 3161, et seq., within which trial must commence, the time period of March

23        5, 2020 to March 26, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§

24        3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

25        by the Court at defendant’s request on the basis of the Court’s finding that the ends

26        of justice served by taking such action outweigh the best interest of the public and

27        the defendant in a speedy trial.

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
     PERIODS UNDER SPEEDY TRIAL ACT
1         4.     Nothing in this stipulation and order shall preclude a finding that other

2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

3 the period within which a trial must commence.

4         IT IS SO STIPULATED.

5

6
     Dated: February 26, 2020                        MCGREGOR W. SCOTT
7                                                    United States Attorney
8
                                                     /s/ JUSTIN L. LEE
9                                                    JUSTIN L. LEE
                                                     Assistant United States Attorney
10

11
     Dated: February 26, 2020                        /s/ MARK REICHEL
12                                                   MARK REICHEL
13                                                   Counsel for Defendant
                                                     Jose Alvarez
14

15

16
                                      FINDINGS AND ORDER
17
          IT IS SO FOUND AND ORDERED this 26th day of February, 2020.
18

19

20

21                                                             Troy L. Nunley
22                                                             United States District Judge

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME       3
     PERIODS UNDER SPEEDY TRIAL ACT
